DETAILED ACTION
Claims 1-3 and 5-22 are currently pending, with claims 9-11 and 20-22 being withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 6 is objected to because of the following informalities: “radially inwardly” in line 4 should be amended to -radially inward-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai et al. (US 20160346037).
Regarding claim 1, Truckai teaches a medical device for removing tissue in a patient (see Figs. 7-11 and 12B), comprising: an elongated outer housing including a distal opening (see elongate shaft 425 as shown in Fig. 9); an elongated ceramic sleeve (see ceramic body 426; [0052], Fig. 11) including a longitudinal axis (it can be 
In a different embodiment, Truckai further teaches the outer sleeve as being an electrically conductive elongated outer sleeve (see elongate metal sleeve 170 (e.g., stainless steel), [0045]-[0046]) and the cutting element being a metal cutting element (see “electrode 120 can be a wire formed of tungsten, stainless steel”, [0048]). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to make the elongated outer housing of electrically conductive material, and the cutting member of metal as claimed when considered in light of Truckai, since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416.
Regarding claim 5, Truckai further teaches wherein the metal cutting element includes a pair of laterally oriented cutting edges (see lateral edges on either side of the outer facing surface of 415 positioned in the window 422, Figs. 10-11).
Regarding claim 6, Truckai further teaches wherein the metal cutting member comprises an elongated tubular body (see drive shaft 472, Figs. 10-11) with the metal cutting element extending in a distal direction from a radially outward location at a distal end of the elongated tubular body, the metal cutting element curving radially inward in the distal direction (see annotated Figure 10 below).

    PNG
    media_image1.png
    450
    593
    media_image1.png
    Greyscale

Regarding claim 7, Truckai further teaches wherein a distal tip of the elongated ceramic sleeve is bullet-shaped, and the metal cutting element is curved to conform to the bullet shape (as shown in Figs. 10-11 and 12B).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Deng (US 20040092991).
Regarding claim 2, Truckai teaches the limitations of claim 1 and further teaches a handpiece including a motor to drive the metal cutting member (see handle portion 424 housing motor 420 that rotate electrode 415, see [0054] and Fig. 8), the handpiece further including a radiofrequency (RF) source to energize the metal cutting element (see RF source 445, [0052], Fig. 8), however Truckai fails to teach a proximal hub configured to be removably attached to the handpiece.
Deng teaches an endoscopic instrument for cutting and suction (see [0026], Figs. 1-4) comprising a handpiece (see handpiece housing 24, Fig. 1) and an elongated outer shaft (see outer shell 42, Figs. 1 and 2) including a proximal hub (see static outer hub 38, Fig. 2) that is removably attached to the handpiece (see [0061]). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the elongated outer housing as taught by Truckai to have a proximal hub configured to be removably attached to the handpiece in light of Deng, the motivation being to provide the additional benefit of simplify the task of replacing the cutting accessory during the course of a surgical procedure (see Deng [0061]).
Regarding claim 3, Truckai further teaches wherein the distal opening in the electrically conductive elongated outer housing is larger than the distal cutting window in .

Claims 8, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Adams et al. (US 20170027611) (“Adams”).
Regarding claim 8, Truckai teaches the limitations of claim 1, however Truckai fails to teach wherein the metal cutting member has a centerline pin that rotates in a receiving bore formed in a distal tip of the elongated ceramic sleeve.
Adams teaches a rotating cutting assembly for polypectomy (see Figs. 14A-14B) comprising a sleeve (see outer tubular member 1404) and an inner member rotatably disposed within the lumen of the sleeve (see inner tubular member 1414) wherein the inner tubular member comprises a centerline pin that fits into a center hole or depression in the sleeve includes a centrally located protrusion at the distal end of the sleeve (see 1475, [0146]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the metal cutting member and distal tip of the elongated ceramic sleeve as taught by Truckai to have a centerline pin that rotates in a receiving bore formed in the distal tip of the elongated ceramic sleeve as claimed in light of Adams, the motivation being to provide the additional benefit of a distal pivot point for the metal cutting element and limiting translation of the metal cutting member distally beyond the elongated ceramic sleeve (see Adams [0146]).
Regarding claims 12 and 13, Truckai in view of Adams teaches similar limitations as discussed above in the rejection of claims 1 and 6.
Regarding claim 14, Truckai further teaches wherein the arcuate cutting element has a proximal end attached to a radially outward location on a distal end of the tubular body (electrode 415 is attached to the radially outward surface of the distal end of 472 as shown in Figs. 10-11), and wherein the arcuate cutting element curves radially inwardly in a distal direction (as shown in Figs. 10-11).
Regarding claims 15 and 16, Truckai teaches similar limitations as discussed above in the rejection of claims 5 and 7.
Regarding claim 18, Truckai further teaches wherein the arcuate cutting element is configured to be connected to an RF source (see RF source 445; [0052], Fig. 8).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Adams and in further view of McDonald et al. (US 7150747) (“McDonald”).
Regarding claim 17, Truckai in view of Adams teaches the limitations of claim 16, however Truckai in view of Adams fails to teach wherein the pair of laterally oriented cutting edges are serrated.
McDonald teaches electrosurgical cutting assembly (see Fig. 12) including an electroblade (see inner tube 1220) that includes a serrated, or toothed, edge (see 1230). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the pair of laterally oriented edges as taught by Truckai in view of Adams to be serrated as claimed in light of McDonald, the motivation being to provide the additional .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Adams and in further view of Deng.
Regarding claim 19, the claim is rejected under substantially similar rationale as that applied to claim 2 above.
Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument directed to Truckai failing to teach the metal cutting element being fully rotatable in either direction on the longitudinal axis of the elongated ceramic sleeve without interference from the elongated ceramic sleeve (see Remarks pg. 6), the Examiner respectfully disagrees. The Examiner contends that Truckai provides for the newly added limitations because Truckai teaches that electrode 415 rotates fully in either direction between the opposing sides 460a and 460b of window 422 while avoiding interference from the ceramic body 426 as shown in Truckai Fig. 12B, see also Truckai [0057]. It is further noted that Applicant could potentially overcome this interpretation by including a limitation that further defines to what degree in which the full rotation occurs in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Todd (US 20170215854) discloses a reciprocation pattern .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
   /JAYMI E DELLA/   Primary Examiner, Art Unit 3794